DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Allen Kim on 1 June 2021 for entry of the subsequently sent amended claims emailed 4 June 2021.  

The application has been amended as follows: 
In the claims: 
1.	(Currently Amended) A computer-implemented method for data placement in container-based storage systems, at least a portion of the method being performed by a computing device comprising at least one processor, the method comprising:
identifying a file stored within a container-based storage system, wherein the file comprises a plurality of consecutive data segments of a logical offset address range, wherein the consecutive data segments are organized into a plurality of consecutive slabs such that each of the plurality of slabs stores at least two of the plurality of consecutive data segments, each of the plurality of consecutive slabs is stored in a corresponding container of a plurality of containers of the container-based storage system such that each of the plurality of containers stores at least containing more than one of the plurality of containers;
receiving, in response to a write operation directed to the file, a request to store within the container-based storage system a new data segment generated by the write operation;
determining that the new data segment falls within a specified slab within the plurality of consecutive slabs corresponding to the file; and
fulfilling the request to store the new data segment within the container-based storage system by storing the new data segment in a designated container within a container set of the plurality of container sets that is mapped to the specified slab in response to determining that the new data segment falls within the specified slab.

2.	(Previously Presented) The computer-implemented method of claim 1, wherein:
the write operation directed to the file comprises a random access write operation; and
a data segment at a location of the new data segment was previously stored within the container-based storage system in a different container than the designated container.

3.	(Previously Presented) The computer-implemented method of claim 1, further comprising:
receiving, in response to a second write operation directed to the file, a second request to store within the container-based storage system a second new data segment generated by the second write operation;

fulfilling the request to store the second data segment within the container-based storage system by storing the second data segment in a second container within a container set of the plurality of container sets that corresponds to the second slab in response to determining that the second data segment falls within the second slab, thereby storing the new data segment and the second data segment in different containers based on the new data segment and the second data segment falling within different slabs.

4.	(Previously Presented) The computer-implemented method of claim 3, further comprising:
receiving, in response to a third write operation directed to the file, a third request to store within the container-based storage system a third data segment generated by the third write operation;
determining that the third data segment falls within the specified slab within the plurality of consecutive slabs corresponding to the file; and
fulfilling the request to store the third data segment within the container-based storage system by storing the third data segment in the designated container within the container set of the plurality of container sets that was used to store the new data segment and that corresponds to the specified slab in response to determining that the third data segment falls within the specified slab, thereby storing both the new data segment and the third data segment in the 

5.	(Previously Presented) The computer-implemented method of claim 1, further comprising:
receiving, in response to a read operation directed to the file and encompassing the new data segment, a request to retrieve the new data segment from the container-based storage system; 
prefetching the designated container that stores the new data segment in response to receiving the request to retrieve the new data segment and thereby caching additional data beyond the new data segment; and
fulfilling an additional request to retrieve an additional data segment that also falls within the specified slab and is therefore also stored within the designated container by reading from the cached additional data.

6.	(Original) The computer-implemented method of claim 1, further comprising storing a plurality of small files that each fall below a predetermined size within a common container in the container-based storage system based on the plurality of small files falling below the predetermined size. 

7.	(Previously Presented) The computer-implemented method of claim 6, wherein storing the plurality of small files within the common container comprises:

determining that a size of the small file falls below the predetermined size; and
writing the small file to the common container in response to determining that the size of the small file falls below the predetermined size.

8.	(Previously Presented) The computer-implemented method of claim 1, wherein:
the container-based storage system comprises a deduplicated data storage system; and
the new data segment is stored in the designated container in response to determining that the new data segment is unique within the deduplicated data storage system.

9.	(Previously Presented) The computer-implemented method of claim 8, further comprising:
determining that the file has been removed from the deduplicated data storage system;
determining that no files stored by the deduplicated data storage system reference data segments stored within the designated container; and
freeing space allocated to the designated container in response to determining that no files stored by the deduplicated data storage system reference data segments stored within the designated container.

10.	(Currently Amended) A system for data placement in container-based storage systems, the system comprising:
 containing more than one of the plurality of containers; 
a receiving module, stored in memory, that receives, in response to a write operation directed to the file, a request to store within the container-based storage system a new data segment generated by the write operation; 
a description module, stored in memory, that describes the file in terms of the plurality of consecutive slabs; 
a determination module, stored in memory, that determines that the new data segment falls within a specified slab within the plurality of consecutive slabs corresponding to the file; 
a fulfilling module, stored in memory, that fulfils the request to store the new data segment within the container-based storage system by storing the new data segment in a designated container within a container set of the plurality of container sets that is mapped to the specified slab in response to determining that the new data segment falls within the specified slab; and 


11.	(Previously Presented) The system of claim 10, wherein: 
the write operation directed to the file comprises a random access write operation; and 
a data segment at a location of the new data segment was previously stored within the container-based storage system in a different container than the designated container. 

12.	(Previously Presented) The system of claim 10, wherein: 
the receiving module further receives, in response to a second write operation directed to the file, a second request to store within the container-based storage system a second new data segment generated by the second write operation; 
the determination module further determines that the second new data segment falls within a second slab within the plurality of consecutive slabs corresponding to the file; and
the fulfilling module further fulfills the request to store the second data segment within the container-based storage system by storing the second data segment in a second container within a container set of the plurality of container sets that corresponds to the second slab in response to determining that the second data segment falls within the second slab, thereby storing the new data segment and the second data segment in different containers based on the new data segment and the second data segment falling within different slabs. 

13.	(Previously Presented) The system of claim 12, wherein: 

the determination module further determines that the third data segment falls within the specified slab within the plurality of consecutive slabs corresponding to the file; and
the fulfilling module further fulfills the request to store the third data segment within the container-based storage system by storing the third data segment in the designated container within the container set of the plurality of container sets that was used to store the new data segment and that corresponds to the specified slab in response to determining that the third data segment falls within the specified slab, thereby storing both the new data segment and the third data segment in the designated container based on both the new data segment and the third data segment both falling within the specified slab. 

14.	(Previously Presented) The system of claim 10, further comprising a reading module, stored in memory, that: 
receives, in response to a read operation directed to the file and encompassing the new data segment, a request to retrieve the new data segment from the container-based storage system; 
prefetches the designated container that stores the new data segment in response to receiving the request to retrieve the new data segment and thereby caching additional data beyond the new data segment; and


15.	(Original) The system of claim 10, wherein the fulfilling module further stores a plurality of small files that each fall below a predetermined size within a common container in the container-based storage system based on the plurality of small files falling below the predetermined size. 

16.	(Previously Presented) The system of claim 15, wherein the fulfilling module stores the plurality of small files within the common container by: 
temporarily holding write operations to a small file within the plurality of small files in a buffer; 
determining that a size of the small file falls below the predetermined size; and
writing the small file to the common container in response to determining that the size of the small file falls below the predetermined size. 

17.	(Previously Presented) The system of claim 10, wherein: 
the container-based storage system comprises a deduplicated data storage system; and
the new data segment is stored in the designated container in response to determining that the new data segment is unique within the deduplicated data storage system. 


determines that the file has been removed from the deduplicated data storage system; 
determines that no files stored by the deduplicated data storage system reference data segments stored within the designated container; and
frees space allocated to the designated container in response to determining that no files stored by the deduplicated data storage system reference data segments stored within the designated container. 

19.	(Currently Amended) A non-transitory computer-readable medium comprising one or more computer-readable instructions that, when executed by at least one processor of a computing device, cause the computing device to:
identify a file stored within a container-based storage system, wherein the file comprises a plurality of consecutive data segments of a logical offset address range, wherein the consecutive data segments are organized into a plurality of consecutive slabs such that each of the plurality of slabs stores at least two of the plurality of consecutive data segments, each of the plurality of consecutive slabs is stored in a corresponding container of a plurality of containers of the container-based storage system such that each of the plurality of containers stores at least two of the plurality of slabs, and the plurality of containers are organized into a plurality of container sets based on mapping each slab to a container set containing more than one of the plurality of containers;

determine that the new data segment falls within a specified slab corresponding to the file; and
fulfill the request to store the new data segment within the container-based storage system by storing the new data segment in a designated container within a container set of the plurality of container sets that is mapped to the specified slab in response to determining that the new data segment falls within the specified slab.

20.	(Previously Presented) The non-transitory computer-readable medium of claim 19, wherein:
the write operation directed to the file comprises a random access write operation; and	a data segment at a location of the new data segment was previously stored within the container-based storage system in a different container than the designated container.





Allowable Subject Matter
Claims 1-20 are allowed.
The following is a listing of the closest prior art:
Zhu (Avoiding the Disk Bottleneck in the Data Domain Deduplication File System, 2008) teaches accessing containers comprising segments both of which contain files or portions of files.  Zhu fails to teach slabs comprising two or more container segments or mapping between container sets and slabs.  (while slabs could reasonably read on a plurality of segments, the reference is silent to any mapping between a set of segments and a set of containers).  Zhu therefore fails to teach the recited “computer-implemented method for data placement in container-based storage systems, at least a portion of the method being performed by a computing device comprising at least one processor, the method comprising: identifying a file stored within a container-based storage system, wherein the file comprises a plurality of consecutive data segments of a logical offset address range, wherein the consecutive data segments are organized into a plurality of consecutive slabs such that each of the plurality of slabs stores at least two of the plurality of consecutive data segments, each of the plurality of consecutive slabs is stored in a corresponding container of a plurality of containers of the container-based storage system such that each of the plurality of containers stores at least two of the plurality of slabs, and the plurality of containers are organized into a plurality of container sets based on mapping each slab to a container set; receiving, in response to a write operation directed to the file, a request to store within the container-based storage system a new data segment generated by the write operation; determining that the new data segment falls within a specified slab within the plurality of consecutive slabs corresponding to the file; and fulfilling the request to store the new data segment within the container-based storage system by storing the new data segment in a designated container within a container set of the plurality of container sets that corresponds to the specified slab in response to determining that 
Korty (US 5,021,946) teaches mapping between file addresses and single or pluralities of blocks on disk.  This fails to teach the relationship between the other recited structures in the claims and use of those structures to access data based on a determination that data falls within a slab. Therefore Korty fails to teach the recited “a plurality of consecutive slabs such that each of the plurality of slabs stores at least two of the plurality of consecutive data segments, each of the plurality of consecutive slabs is stored in a corresponding container of a plurality of containers of the container-based storage system such that each of the plurality of containers stores at least two of the plurality of slabs, and the plurality of containers are organized into a plurality of container sets based on mapping each slab to a container set” and therefore cannot render obvious the recited “computer-implemented method for data placement in container-based storage systems, at least a portion of the method being performed by a computing device comprising at least one processor, the method comprising: identifying a file stored within a container-based storage system, wherein the file comprises a plurality of consecutive data segments of a logical offset address range, wherein the consecutive data segments are organized into a plurality of consecutive slabs such that each of the plurality of slabs stores at least two of the plurality of consecutive data segments, each of the plurality of consecutive slabs is stored in a corresponding container of a plurality of containers of the container-based storage system such that each of the plurality of containers stores at least two of the plurality of slabs, and the plurality of containers are organized into a plurality of container sets based on mapping each slab to a container set; receiving, in response to a write operation directed to the file, a request to store within the container-based storage system a new data segment generated by the write operation; determining that the new data segment falls within a specified slab within the plurality of consecutive slabs corresponding to the file; and fulfilling the request to store the new data segment within the container-based storage system by 
Guo (US 2011/0167096) teaches objects which read on the recited slabs.  The objects of Guo are also mapped to a plurality of containers in at least one case (see e.g. figure 4, showing object 406 mapped to containers 460 and 470).  The objects are not however “consecutive” (they store at least two consecutive segments but are not consecutive with respect to each other as is required by the claim language read in view of the specification.  See e.g. figure 5 of the original drawings) and the object can only be interpreted as reading on the slabs because it maps to multiple slabs.  This interpretation of the object reasonable, but inconsistent with also finding that the mappings between the objects and the data segments in the containers read on the mappings between the slabs and the container sets.  Based on the foregoing, Guo does not read on the recited “a plurality of consecutive slabs such that each of the plurality of slabs stores at least two of the plurality of consecutive data segments, each of the plurality of consecutive slabs is stored in a corresponding container of a plurality of containers of the container-based storage system such that each of the plurality of containers stores at least two of the plurality of slabs, and the plurality of containers are organized into a plurality of container sets based on mapping each slab to a container set” and therefore cannot render obvious the recited “computer-implemented method for data placement in container-based storage systems, at least a portion of the method being performed by a computing device comprising at least one processor, the method comprising: identifying a file stored within a container-based storage system, wherein the file comprises a plurality of consecutive data segments of a logical offset address range, wherein the consecutive data segments are organized into a plurality of consecutive slabs such that each of the plurality of slabs stores at least two of the plurality of consecutive data segments, each of the plurality of consecutive slabs is stored in a corresponding container of a plurality of containers of the container-based storage 
Zhang (US 9,626,253) teaches a mapping between data segments obtained during deduplication and a container group ID.  This however does not teach mapping between a slab (a plurality of sequential segments) and a container group.  Also, as Zhang fails to mention mapping (or correspondence) to the group of segments it cannot reasonably be combined with the other references to teach “determining that the new data segment falls within a specified slab within the plurality of consecutive slabs corresponding to the file; and fulfilling the request to store the new data segment within the container-based storage system by storing the new data segment in a designated container within a container set of the plurality of container sets that corresponds to the specified slab in response to determining that the new data segment falls within the specified slab.”
Rajpal (US 2014/0280397) teaches volumes (containers) comprising slabs and mapping of slabs to individual volumes.  (“In FIG. 3, the most refined illustrated granularity of storage locations (hereinafter referred to as a "slab") represents the basic unit that the mapping system 320 works with in order to map storage locations. Each slab represents contiguous address locations (e.g., contiguous logical blocks) in the logical addressing scheme recognized by the file system 301.  In order to simplify the mapping 320, each slab may also represent contiguous address locations in the physical addressing 
Kawakami (US 2013/0311739) teaches mapping a LUN (container) to the addresses (logical and physical) of segments in a segment mapping table.  This however fails to teach a mapping between a slab and a set of LUNs/containers and using the slab to determine the container used to store data.  Therefore Kawakami fails to teach the claimed inventive concept taken as a whole.  
Yoshida (US 2015/0220271) teaches mapping sets of segments to sets of LUNs (in the form of volumes comprising multiple LUNs) as shown in figure 6 based on the description of LUNs in paragraph 0031 of Yoshida.  Yoshida does not teach determining that a segment falls into a segment set (corresponding the segment identifier) and in response storing to a given container set.  Therefore Yoshida does not teach the claim as a whole and cannot be reasonably combined with any of the art of record to teach that limitation.   






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139

/PAUL M KNIGHT/Examiner, Art Unit 2139